         Case 6:18-cr-10065-EFM Document 86 Filed 05/24/19 Page 1 of 3




          UNITED STATES DISTRICT COURT
                                  District of Kansas
                                    (Wichita Docket)

UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                                 CASE NO. 18-10065-02-EFM

SHANE M. GASKILL,

                     Defendant.


                          JOINT MOTION TO APPROVE
                           DEFERRED PROSECUTION


       The United States of America, by and through Stephen R. McAllister, United States

Attorney for the District of Kansas, and Debra L. Barnett, Assistant United States Attorney,

and the defendant Shane M. Gaskill, by and through his attorney, Stephen T. Ariagno,

jointly move the Court for an Order approving deferred prosecution, as contemplated by

18 U.S.C. ' 3161(h)(2), and delayed discovery, as required by Fed. R. Crim. P. 12, 12.1,

12.2, 16, 26.2; Title 18, United States Code, §3500; Fed. R. Evid. 404(b); Brady v.

Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1970) and their

progeny, during the period ending December 31, 2020.

       In support of this motion, the parties state that on May 15, 2 019, an Agreement for

Pretrial Diversion was executed by the parties, in which the United States agreed to defer
         Case 6:18-cr-10065-EFM Document 86 Filed 05/24/19 Page 2 of 3




prosecution of the offenses charged in the Indictment and Superseding Indictments for a

period of at least eighteen (18) months from the date of the agreement, and the defendant

voluntarily and with the advice of his counsel, consented to such deferred prosecution and

waived any defense to prosecution on the ground that a speedy trial had been denied. In

addition, the defendant agreed to the delay of discovery and waived any defense related to

that delay in discovery.

       In addition, the defendant agreed to the payment of restitution, costs, penalties

and/or fees as is listed in the diversion agreement, in the amount of $1,000.00. The parties

request an Order be entered to reflect that the defendant shall pay this amount, by check or

money order only, to: United States District Court, U.S. Courthouse, 401 N. Market,

Wichita, Kansas 67202.


                                                 Respectfully submitted,

                                                 STEPHEN R. McALLISTER
                                                 United States Attorney

                                                   /s/ Debra L. Barnett
                                                 DEBRA L. BARNETT
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 301 N. Main, Suite 1200
                                                 Wichita, Kansas 67202
                                                 316-269-6481
                                                 316-268-6484 (Fax)
                                                 K.S.Ct.No. 12729
                                                 debra.barnett@usdoj.gov




                                             2
         Case 6:18-cr-10065-EFM Document 86 Filed 05/24/19 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the attorney for defendant.

                                                  s/ Debra L. Barnett
                                                  DEBRA L. BARNETT
                                                  Assistant U.S. Attorney




                                              3
